DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             DIANA BARON,
                               Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                             No. 4D16-3503

                              [July 6, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE
09062952.

  Diana Baron, Weston, pro se.

  Allison Morat and Teris A. McGovern of Pearson Bitman LLP,
Maitland, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.